Citation Nr: 1118191	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2011.  

2.  Entitlement to an initial disability rating greater than 50 percent for PTSD since January 22, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2010, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  In addition, the Veteran and his spouse also testified at a hearing before RO personnel in June 2009.  The transcripts of both hearings are associated with the claims folder. 

The Board remanded this case in November 2010 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From the pendency of the Veteran's claim dated June 28, 2007, the Veteran's PTSD is manifested by such symptoms as several suicide attempts, frequent suicide ideation, abnormal or tangential speech, near constant depression and anxiety, some difficulty with personal hygiene and daily activities, difficulty socializing with friends or family (socially avoidant behavior), impaired impulse control, impaired concentration, limited insight, short-term memory difficulties, deteriorating functional abilities including "significant" occupational and social impairment, mood swings, sleep impairment and occupational and social impairment with deficiencies in most areas. 

2.  The Veteran's PTSD causes neither "total" occupational and social impairment, nor most of the symptoms which would be illustrative of a 100 percent rating.   

3.  Based on the findings in the present decision, the Veteran has one service-connected disability:  PTSD, rated as 70 percent disabling.  The combined service-connected disability rating is 70 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 

4.  With regard to a TDIU, there is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's service-connected PTSD disability prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since June 28, 2007, the criteria are met for a higher initial disability rating of 70 percent, but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).   

2.  Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to entitlement to TDIU, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting the TDIU claim at issue, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

With regard to the higher initial rating issue for PTSD, review of the claims folder shows compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2007, November 2007, April 2009, January 2010, and December 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent higher initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2009 and January 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the January 2010 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  In other words, a VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  In this regard, the January 2010 letter advised the Veteran of both the generic evidentiary and legal criteria necessary to substantiate a higher rating for his PTSD.  But most importantly, both the Veteran and his representative have demonstrated knowledge of the evidentiary and legal criteria necessary to substantiate a higher rating for PTSD.  See e.g., April 2011 Appellate Brief Presentation.  

In any event, since the Veteran's higher initial rating for PTSD issue stems from an initial rating assignment, the U.S. Court of Appeals for Veterans Claims (Court) has held that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Any additional VCAA notice provided would be superfluous.  Therefore, additional section 5103(a) notice, as well the additional notice requirements for increased rating claims described in Vasquez-Flores, supra, would simply not be required here.   

In short, the Veteran clearly has received all required notice for his PTSD issue, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Veteran might argue that the VA did not provide the Veteran with all VCAA notice prior to the April 2008 adverse determination on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured any timing notice defect by issuing all additional VCAA notice letters prior to readjudicating the case by way of the February 2011 SSOC.  So each time after providing the required notice, the RO reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of a SSOC in February 2011 following the additional VCAA-notice letters cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

As for the duty to assist, the RO has secured the Veteran's VA treatment records, Social Security Administration (SSA) records, employer records, as well as provided him with several VA medical examinations to rate the current severity of his PTSD.  The Veteran has submitted personal statements, hearing testimony, duplicate SSA records, a lay statement from his spouse and a friend, and representative argument.  The Veteran has not identified or authorized the release of any additional private medical records relevant to PTSD.  Simply stated, there is no indication that any additional evidence remains outstanding.  The Board is also satisfied as to compliance with its November 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, the AOJ was instructed to secure additional VA treatment records, SSA disability records, and a more recent VA psychological examination.  The AOJ has complied with these instructions.  Overall, VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Governing Laws and Regulations for Psychiatric Disorders

In the April 2008 rating decision on appeal, the RO granted service connection for PTSD.  The Veteran's service-connected PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2010).  From June 28, 2007 to January 22, 2011, the Veteran's PTSD is rated as 30 percent disabling.  As of January 22, 2011, the Veteran's disability is rated as 50 percent disabling.  The Veteran seeks a higher initial rating for both time periods.  

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his staged awards when his PTSD disability has been more severe than at others.  Fenderson, 12 Vet. App at 126.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130 (2010).  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under the current regulations, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

Under the current regulations, a higher 50 percent rating under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under the current regulations, an even higher 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

Under the current regulations, the maximum 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  
For instance, a score of 11-20 represents "[s]ome danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g. smears feces) OR gross impairment in communication (e.g., largely incoherent or mute).  DSM-IV at 46-47.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

Analysis - Higher Rating Claim

The evidence of record is consistent with a higher initial 70 percent rating for PTSD throughout the entire appeal period, effective from June 28, 2007, the date his original claim for service connection was filed.  38 C.F.R. § 4.7.  VA treatment records dated from 2007 to 2011, VA psychological examinations dated in January 2008, February 2010, and January 2011, SSA medical and psychological evaluations dated in September 2009 and October 2009, as well as the lay statements and hearing testimony the Veteran has submitted, all provide evidence of a higher 70 percent rating.  

This medical and lay evidence documents such signs and symptoms including several suicide attempts, frequent suicide ideation, abnormal or tangential speech, near constant depression and anxiety, some difficulty with personal hygiene and daily activities, difficulty socializing with friends or family (socially avoidant behavior), impaired impulse control, impaired concentration, limited insight, short-term memory difficulties, deteriorating functional abilities including "significant" occupational and social impairment, mood swings, and sleep impairment.  The Veteran stopped working in 2009 as a hairstylist in significant part due to his PTSD.  A lay statement from a former client dated in June 2010 describes the Veteran's increasing inability to cope with the demands of his job due to his psychiatric problems.  Moreover, in an August 2008 VA Form 21-4192, Request for Employment Information, his former employer related that the Veteran exhibited an "observable and steady decline in behavior."  He was "unpredictable and not always appropriate to situation making others uncomfortable."  His PTSD has been characterized at times as "severe."  A significant number of his symptoms are indicative of a rating beyond 30 and 50 percent.  The Veteran has taken several medications for his PTSD, and for several years has participated in individual psychotherapy.  In addition, GAF scores noted throughout the appeal in VA treatment records dated from 2007 to 2011 and in the VA and SSA examinations ranged from 20 to 50, indicative of moderate to very serious impairment, and clearly supportive of a higher 70 percent rating.  Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

In summary, resolving doubt in his favor, all of these symptoms provide a basis for assigning a higher 70 percent rating for PTSD throughout the entire appeal period, even though several of the criteria for this higher 70 percent rating are not shown.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

However, the evidence of record does not warrant an even higher initial 100 percent rating.  38 C.F.R. § 4.7.  In this regard, all the medical and lay evidence of record is not indicative of someone who has total occupational and social impairment with deficiencies in most areas, required for the higher 100 percent rating.  38 C.F.R. § 4.130.  VA treatment records, VA examiners, and SSA examiners have consistently noted no gross impairment in thought processes or communication; no grossly inappropriate behavior; no persistent delusions or hallucinations; no persistent danger of hurting others (although several suicide attempts); only some intermittent inability to keep daily hygiene; and no memory loss for names of close relatives, own occupation, or own name (he only exhibited some short term memory loss, but none of these particular factors); and no disorientation to time and place.  See 38 C.F.R. § 4.130.  Most importantly, the Veteran is still able to maintain relationships with his family members.  Most of the time he is able to take care of basic activities of daily living.  The Veteran was still able to manage his monthly financial affairs according to VA examiners.  The Veteran is also still able to participate in his individual psychotherapy, which is not indicative of someone who has total social impairment.  In fact, his hearing testimony in June 2009 and May 2010 also is not indicative of someone who has total social impairment.

Importantly, GAF scores throughout the appeal were mostly in the 40s and 50s, with the exception of a score of 20 when he was hospitalized in July 2010. Overall, these scores are indicative of very serious impairment, but not full and complete impairment.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  Here, these GAF scores clearly provide evidence against a total rating.  He is simply not totally disabled in a social sense due to his PTSD.  He can still function and communicate around his family, albeit with significant limitations.  

The Board acknowledges that a few very severe symptoms were present at times.  That is, on occasion, the Veteran reported auditory and visual hallucinations and delusions.  See June 2009 RO hearing transcript at page 3.  He was also hospitalized in August 2008 and July 2010.  The January 2011 VA examiner noted "total occupational and social impairment."  However, this particular assessment is not supported by the symptomatology discussed by the VA examiner.  The Veteran is still in contact with reality and is able to function on a basic social level.  See also October 2009 VA psychological evaluation at page 4.  And overall, when looking at the totality of the evidence, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  In short, the majority of his symptoms throughout the appeal do not support the maximum 100 percent rating.

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD throughout the entire appeal period.  38 C.F.R. § 4.3.  

Fenderson Consideration

The RO previously staged the Veteran's PTSD rating.  That is, the RO awarded a 30 percent rating prior to January 22, 2011, and a 50 percent rating since January 22, 2011.  However, the Board believes a higher initial 70 percent rating for PTSD is warranted; moreover, this rating should be effective throughout the entire appeal period from June 28, 2007.  Thus, the Board has determined that it is not necessary to "stage" the Veteran's rating, as his symptoms have been fairly consistent at the 70 percent level.  Fenderson, 12 Vet. App. at 126.     

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this regard, the Board emphasizes that the General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  All of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned.  

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to handle or secure gainful employment due to his service-connected PTSD.  He states that he stopped working as a hairstylist and salon manager in 2009, due to symptoms of his PTSD.  Towards the end of his career in 2009, due to his PTSD symptoms, he says he suffered from anxiety, stress, isolation, odd behavior, and anger at work.  He has had continuous PTSD mental health treatment from VA since 2007.  He is currently 46 years of age.  He has two years of college in terms of education.  See July 2008 and June 2009 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability); February 2009 Notice of Disagreement (NOD); August 2009 VA Form 9; June 2010 lay statement from client; January 2011 lay statement from spouse. 

In this case, the Board has granted a higher initial rating for PTSD to 70 percent.  Based on this finding, the Veteran has one service-connected disability:  PTSD, rated as 70 percent disabling.  The combined service-connected disability rating is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, VA treatment records dated from 2007 to 2011 document some treatment for several significant nonservice-connected disorders including diabetes, stomach, and heart problems.  In short, implicitly, these records attest to the occasional severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment.  He also has a nonservice-connected gambling addiction, which is not related to his PTSD.  See e.g., January 2011 VA psychological examination.  The Veteran has stated and VA examiners have documented on several occasions his ability to work is impacted by "heart" and "physical" impairments, in addition to his PTSD.  See e.g., February 2010 VA examination.  The Veteran was able to work throughout 2008 as evidenced by the tax return for that year in the claims folder.  In addition, the SSA ultimately determined in an October 2009 decision that the Veteran was not disabled.  It was assessed that although he could not work in the hair salon industry, he could transition into other types of work with less social interaction.  See also SSA case summary dated in October 2009; SSA functional capacity assessment dated October 2009; SSA psychological evaluation dated in October 2009.  While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides strong evidence against the Veteran's TDIU claim.  Overall, in summary, there is some probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, credible lay statements, hearing testimony, and argument from the Veteran, his friends, his spouse, and his representative throughout the course of the appeal provide some support for his claim.  Moreover, VA psychological examiners in February 2010 and January 2011 found that the Veteran's PTSD was severe enough to prevent him from maintaining substantially gainful employment.  It was noted by the VA examiners the Veteran was no longer able to work around other people, and could not maintain a 40 hour work week without "emotional decompensation."  He could not follow through on tasks due to emotional instability.  These opinions were thorough and supported by discussion and explanation.  Moreover, in an August 2008 VA Form 21-4192, Request for Employment Information, his former employer related that the Veteran exhibited an "observable and steady decline in behavior."  He was "unpredictable and not always appropriate to situation making others uncomfortable."  A July 2010 VA inpatient record noted that the Veteran had not worked since 2009.  The Board finds this evidence is entitled to significant probative value in support of a TDIU award.  In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU in the present case.  

The Board acknowledges that the Veteran is able to perform many aspects of daily living.  But it will also be remembered that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a Veteran does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

In addition, even without consideration of the effect of the Veteran's nonservice-connected disabilities, certain evidence of record reveals the Veteran's service-connected PTSD, standing alone, prevents him from securing employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In adjudicating this TDIU claim, the Board has also considered the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact-finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the positive and negative evidence for the TDIU issue.  The contrasting medical and lay evidence of record are all very probative.  But in such situations, the benefit of the doubt is resolved in the Veteran's favor.  Overall, the Board is satisfied that the Veteran's service-connected PTSD clearly prevents him from securing or following substantially gainful employment at this time.  38 C.F.R. § 4.16.  However, at times, the Veteran's prognosis has been described in positive terms, so his entitlement to TDIU could change.  See e.g., October 2009 SSA psychological evaluation.  Thus, his case should be periodically reviewed in the future.  Accordingly, his TDIU claim is granted at the present time.  38 C.F.R. § 4.3.


ORDER

A higher initial disability rating of 70 percent for PTSD is granted, effective June 28, 2007, subject to the laws and regulations governing the payment of VA compensation.

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


